Case 21-10849-CSS   Doc 37-1   Filed 07/08/21   Page 1 of 5




EXHIBIT A
          Declaration of Justin Casson
Case 21-10849-CSS   Doc 37-1   Filed 07/08/21   Page 2 of 5
                Case 21-10849-CSS          Doc 37-1     Filed 07/08/21   Page 3 of 5




                                        QUALIFICATIONS OF


                                             Adam Weil
                                          Senior Appraiser

                                                 CBRE
                              VALUATION & ADVISORY SERVICES


                                       One Penn Plaza, Suite 1835
                                         New York, NY 10119
                                            (212) 207-6040



                                             EDUCATION
Bachelor of Arts Degree in Economics
Grinnell College, Grinnell, Iowa 2011

                                      APPRAISAL EDUCATION
Basic Appraisal Principles, Appraisal Institute (100GR)
Basic Appraisal Procedures, Appraisal Institute (101GR)
Real Estate Finance, Statistics and Valuation Modeling, Appraisal Institute (300GR)
General Appraiser Market Analysis and Highest & Best Use, Appraisal Institute (400G)
General Appraiser Sales Comparison Approach, Appraisal Institute (401G)
General Appraiser Site Valuation & Cost Approach, Appraisal Institute (402G)
General Appraiser Income Approach/Part 1, Appraisal Institute (N403G)
General Appraiser Income Approach/Part 2, Appraisal Institute (N404G)

                                  EMPLOYMENT EXPERIENCE

2013- Present          CBRE, Inc.                                    New York, NY
                       Valuation Associate

2012- 2013             Supply Vision                                        Chicago, IL
                       Administrator

2011- 2012             Inland Real Estate                                   Oak Brook, IL
                       CAM Accounting Assistant

Engaged in the appraisal of commercial real estate in the New York Tri-State Region. Assignments
include office, retail, industrial, condominium, cooperative, apartment and LITHC multifamily work.

                                  EMPLOYMENT EXPERIENCE
Certified Real Estate General Appraiser: State of New York (#46000052137)
Case 21-10849-CSS   Doc 37-1   Filed 07/08/21   Page 4 of 5
                      Case 21-10849-CSS         Doc 37-1   Filed 07/08/21     Page 5 of 5



                                      QUALIFICATIONS OF

                                    JUSTIN P. CASSON, MAI
                                  Director, Multi-family Group

                                               CBRE
                                     One Penn Plaza, Suite 1835
                                     New York, New York 10119
                                          (212) 715-5749

                                            EDUCATION

Bachelor of Environmental Design, University of Colorado    Boulder, CO.

All Appraisal Institute coursework completed.

                                   LICENSES/CERTIFICATIONS

Certified Real Estate General Appraiser: State of New York State (#46000003220)

                                          PROFESSIONAL
Appraisal Institute

Designated Member (MAI), Certificate No. 10892
Year 2000 President of Mid-Hudson Chapter of the Appraisal Institute

                        COURT TESTIMONY PROVIDED ON REAL ESTATE

United States Bankruptcy Court
New York State Supreme Court
Connecticut Bankruptcy Court

                                   EMPLOYMENT EXPERIENCE

Real Estate appraisal and Consulting experience throughout the Northeast region.

1986 - 1999                 Albert Valuation Group, Inc.                   Tarrytown, New York
1999 - 2007                 Cushman & Wakefield, Inc.                      New York, New York
2007 - Present              CBRE, Inc.                                     New York, New York

Assignments involve appraisal of income-producing properties in the northeastern United States and,
more specifically, throughout New York and Connecticut. Work scope includes demographics,
feasibility studies, market surveys and investment analysis.
